GRIFFIN, J.
Appellant seeks review of the trial court’s summary denial of Appellant’s rule 3.800(a) motion to correct illegal sentence, raising three claims for relief. We affirm.
*1190Appellant’s first claim fails, as the trial court conclusively demonstrated, through records attached to the order, that Appellant was in actual possession of a firearm during the commission of the offenses. Appellant has essentially conceded this issue in his initial brief.
Appellant’s second and third claims raise scoresheet issues. As for these claims, the trial judge agreed that there had been scoresheet errors, but she also recognized that Appellant’s concurrent ten-year terms fell way below the guidelines minimum sentence he would have otherwise faced had a corrected scoresheet been utilized. Because the trial court “could have imposed” the same sentences, notwithstanding the scoresheet miscalculations, Appellant is not entitled to any relief. See Brooks v. State, 969 So.2d 238, 243 (Fla.2007).
AFFIRMED.
LAWSON and EVANDER, JJ„ concur.